Citation Nr: 0633070	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to the recoupment of a portion of the veteran's 
benefits being apportioned. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.  He is a Korean Conflict and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 special apportionment decision 
of the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO awarded a special apportionment 
of $88.00 per month to the veteran's spouse.  The veteran 
contests the apportionment of benefits to the spouse.

In December 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2006).

The issue of entitlement to the recoupment of a portion of 
the veteran's benefits being apportioned is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication. 

In this case, the veteran has been awarded service connection 
for the following disabilities:  traumatic encephalopathy 
secondary to brain concussion and subdural hematoma, 
evaluated as 30 percent disabling; skull loss, evaluated as 
10 percent disabling; and tear medial meniscus with 
arthroscopy, evaluated as noncompensable.  The veteran has a 
combined service-connected rating of 40 percent as of August 
1956.

The veteran and his spouse were married in July 1958.  The 
couple legally separated in May 2000.  In February 2004, the 
veteran's spouse requested an apportionment of the veteran's 
VA benefits.  The RO awarded the spouse $88.00 per month, and 
the veteran contests the benefits being apportioned.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, 19.102 (2006); see also 38 C.F.R. 
§§ 20.500 - 20.504 (2006).  Under applicable criteria, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  Upon the filing 
of a notice of disagreement in a simultaneously contested 
claim, all interested parties will be furnished with a copy 
of the statement of the case (SOC).  38 C.F.R. § 19.101.  
When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 C.F.R. § 19.102.

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument.  The appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).  In this appeal, VA has not 
fully fulfilled its obligations under the procedures relating 
to contested claims.

Although the RO provided notice of the apportionment request 
and of the special apportionment decision to both the veteran 
and his spouse, it has not provided the spouse with a copy of 
the statement of the case, the content of the veteran's 
substantive appeal, or with notice of and an opportunity to 
present testimony at the hearing that was held for the 
veteran in December 2005.  See 38 C.F.R. §§ 19.101, 19.102, 
20.713 (2006).  On remand, VA must provide the spouse with a 
copy of the statement of the case, furnish the spouse with 
the content of the veteran's substantive appeal, and afford 
her the opportunity to offer testimony and argument in 
response to the veteran's December 2005 hearing.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Provide the spouse with a copy of the statement 
of the case issued in January 2005 to the veteran 
and the content of the veteran's substantive appeal 
filed in February 2005.  

2.  Provide the spouse with an opportunity to 
present testimony and argument in response to the 
veteran's December 2005 hearing.  

3.  Upon completion of the foregoing, readjudicate 
the claim for entitlement to the recoupment of a 
portion of the veteran's benefits being 
apportioned.  Consider all the evidence in such 
readjudication and provide both the veteran and 
spouse with a supplemental statement of the case 
and the appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


